DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                       CHRISTOPHER HALL,
                            Appellant,

                                   v.

    WILLIAM P. McNEER, III, and SWEEZY INVESTMENTS, LLC,
               a Delaware limited liability company,
                            Appellees.

                             No. 4D18-1924

                         [November 15, 2018]

  Appeal of a non-final order from the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; Edward A. Garrison, Judge; L.T.
Case No. 2013CA001958MB.

   John M. Jorgensen of Scott, Harris, Bryan, Barra & Jorgensen, P.A.,
Palm Beach Gardens, for appellant.

  Marc S. Dobin of DobinLaw Group, P.A., Jupiter, for appellees.

PER CURIAM.

  Affirmed.

WARNER, MAY and KLINGENSMITH, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.